Office Action Summary
This non-final office action is responsive to the filing of 23 December 2019.  Currently Claims 1-20 are pending and are examined below.   
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of processing gathered data to predict customer behavior without significantly more. The claim(s) recite(s):
Receiving data of an event  
Predicting attributes of customers 
Predicting which customer will call a contact center based on the attributes  
Taking action based on predictions.
 
 These are directed to an abstract idea which is a method of organizing human activity (e.g. gathering data which is then processed to make a prediction and accordingly taking an action.  The steps can alternatively be considered a mental process of gathering data which is analyzed – in this case the “taking an action” is post solution activity because the claim is primarily directed to determining a prediction – 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they, whether taken separately or as a whole, merely use generic computer components to receive, process and communicate data and thus do not provide an inventive concept in the claims (See Figure 37  where the abstract idea can be implemented using generic hardware and software elements).   
The dependent claims further limit the abstract idea by reciting: 
Receiving data and analyzing it (claims 2 and 3), 
What kind of event is identified (claim 4 this is intended use as to the kind of event)
The kinds of data being analyzed (claim 5)
Where taking action includes a marketing/advertising action (claims 6 and 7)
How actions are performed (claims 8 and 9)
Contacting the customer and making an offering (claim 10)
Adjusting staffing levels (claim 11), 
 
Claims 12-20 recite similar limitations with generic hardware and software elements for performing the method steps.  These generic limitations similarly fail to integrate the abstract idea steps into a practical application).  
While the claim recites the processing of data using a generic computer (i.e. including generic hardware/software, analyzing generic “records”, using particular generic technological communication (e.g. text, email)), these do not integrate the abstract idea into a practical application.
Further the use of generic computer apparatus/software elements to perform the claim limitations merely implement the abstract idea in the manner of ‘apply it’, without significantly more. Taken as a whole and in any ordered combination, the claim limitations recite an abstract idea without significantly more

Such activities are squarely within the realm of abstract ideas, like (1) the risk hedging in Bilski v. Kappas, 130 S. Ct. 3218 (2010); (2) the intermediated settlement in Alice, 573 U.S. at 220; (3) verifying credit card transactions in CyberSource, 654 F.3d 1366, 1370 (Fed. Cir. 2011); (4) guaranteeing transactions in buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1354 (Fed. Cir. 2014); (5) distributing products over the Internet in
Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709 (Fed. Cir. 2014); (6) determining a price of a product offered to a purchasing organization in Versata Dev. Grp., Inc. v. SAP America, Inc., 793 F.3d 1306 (Fed. Cir. 2015); and (7) pricing a product for sale in OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359 (Fed. Cir. 2015). Collecting, comparing known information to analyze patterns in mobile data usage, and then outputting

See CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d at 1372-73 ("[A] method that can be performed by human thought alone is merely an abstract idea and is not patent-eligible under§ 101."); see also In re Comiskey, 554 F.3d 967, 979 (Fed. Cir. 2009) ("[M]ental processes-or processes of human thinking-standing alone are not patentable even if they have practical application."); Gottschalkv. Benson, 409 U.S. 63, 67 (1972) ("Phenomena of nature, ... mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work" (emphasis added).).  Additionally, mental processes remain unpatentable even when automated to reduce the burden on the user of what once could have been done with pen and paper. CyberSource, 654 F.3d at 1375 ("That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson.").

Additionally, the above limitations have been deemed by the courts as routine and conventional activity (see MPEP 2106.05)
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data,
ii. Performing repetitive calculations,
iii. Electronic recordkeeping, (this element implies that records are stored/accessed only in association with those whose data is in the record)

 Additionally several court cases have deemed that providing authenticated access to database records does not convey eligibility (see MyMedicalRecords, Inc. v.Walgreen Co; Jericho Sys. Corp. v. Axiomatics, Inc.,; OpenTV, Inc. v. Apple Inc; Preservation Wellness Techs., LLC v. Allscripts Healthcare Solutions, Inc.;).   

Since the claimed invention embodies an abstract idea whose embodiment on a
computer does not integrate the abstract idea into a practical application or provide significantly more, the claimed invention is patent ineligible under 35 USC 101.
  












Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jayapalan US 10,440,180 (hereinafter Jayapalan) 

	Regarding Claim 1, Jayapalan teaches
 	1. (Original) A method for predictive marketing, the method comprising:
receiving information that an event is expected to happen or is happening;
	column 14:
	
    PNG
    media_image1.png
    400
    663
    media_image1.png
    Greyscale

	The models used here operate based on events that are happening (e.g. news, weather or financial market events, etc.).  This data is received into the system as 
predicting which attributes of customers will be associated with calls or chats directed to the event;
	column 14:
	
    PNG
    media_image2.png
    260
    659
    media_image2.png
    Greyscale

predicting which customers will contact a contact center based on the predicted attributes; and
As discussed above based on events, customers are predicted to call the contact center.  This is based on attributes of the customer as discussed in column 13:
taking action based on the predictions. 
	Column 13:
         
    PNG
    media_image3.png
    232
    670
    media_image3.png
    Greyscale




	Regarding Claim 2, Jayapalan teaches
2. (Original) The method of claim 1, further comprising receiving records of a plurality of customers, and analyzing segments of the records to predict which customers will contact a contact center based on the predicted attributes.
	Column 9:
           
    PNG
    media_image4.png
    266
    666
    media_image4.png
    Greyscale

	The records of a plurality of customers are gathered, from which the machine learning model predicts which customers will contact the call center in response to an event.

	Regarding Claim 3, Jayapalan teaches
3. (Original) The method of claim 2, wherein analyzing the segments of the records comprises comparing the segments to the predicted attributes.
	Column 13:
	
    PNG
    media_image5.png
    257
    661
    media_image5.png
    Greyscale

	The clustering here (i.e. comparing to determine similarity) provides a basis for identifying customers who are similar to the cluster, based on data specific to that customer.

Regarding Claim 4, Jayapalan teaches
4. (Original) The method of claim 1, wherein the event is one of a weather event, a traffic event, a social event, a sporting event, or a news event.
	Column 14 line 55 (see excerpt above), the events include weather or news events (and other events likely to cause a customer to contact a call center.

Regarding Claim 5, Jayapalan teaches
5. (Original) The method of claim 1, wherein the attributes comprise at least one of demographic information of the customers or psychographic information of the customers.
	Column 13:

    PNG
    media_image6.png
    262
    667
    media_image6.png
    Greyscale

	Here the characteristics of the customers are used in the model (While this does not explicitly teach that these are demographic or psychographic (attitudes, interests opinions), official notice is taken that these aspects of characterizing customers is old and well known in the art.  It would have been obvious to have modified Jayapalan to have further included using demographic/psychographic factors because it would have provided the benefit of improving the clustering model to predict customer behavior).

Regarding Claim 6, Jayapalan teaches
6. (Original) The method of claim 1, wherein taking action comprises providing a marketing action to the customers that are predicted to contact a contact center
	Column 11 line 10-15, here the CSR offering products is a marketing action.

Regarding Claim 7, Jayapalan teaches
	7. (Original) The method of claim 1, wherein taking action comprises providing an advertising action to the customers that are predicted to contact a contact center.


Regarding Claim 8, Jayapalan teaches
	8. (Original) The method of claim 1, wherein different actions are taken with respect to different customers from the set of customers that are predicted to contact a contact center.
	Column 13:
	
    PNG
    media_image7.png
    233
    671
    media_image7.png
    Greyscale

	The clustering here provides specific actions to different customers.

Regarding Claim 11, Jayapalan teaches
11. (Original) The method of claim 1, wherein taking action comprises adjusting the staffing of a contact center.
	Column 4:
	
    PNG
    media_image8.png
    113
    658
    media_image8.png
    Greyscale

	Reducing the number of CSR’s is adjusting the staffing.
Claims 12-20 recite similar limitations to those addressed in the rejections of Claims 1-8 and 11 above and are therefore rejected under the same rationale.

	Furthermore regarding the system of Claim 12, Jayapalan teaches a system with processor and software (see column 16 line 4-10, 35-40) and the software of Claim 18, Jayapalan teaches a computer readable medium (see column 16 line 35-40)


Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over 
Jayapalan US 10,440,180 (hereinafter Jayapalan) in view of Martin US 2018/0053401 (hereinafter Martin)

Regarding Claim 9, Jayapalan teaches where a weather event occurs that would impact a customer such that the customer is predicted to have need of a service from a call center.   Jayapalan does not teach where in response to an event (e.g. a weather event)
9. (Original) The method of claim 1, wherein taking action comprises contacting the set of customers that [[that]] are predicted to contact a contact center. (the examiner objects to the bracketed “that” as it is grammatically incorrect)
	Martin teaches:
	
    PNG
    media_image9.png
    209
    633
    media_image9.png
    Greyscale


	Paragraph 185:
	
    PNG
    media_image10.png
    226
    635
    media_image10.png
    Greyscale

	
    PNG
    media_image11.png
    290
    636
    media_image11.png
    Greyscale

	Here a customer is notified that they are affected by the emergency event (which can be weather/traffic as noted in paragraph 188)
	It would have been obvious to one of ordinary skill in the art to have modified the teachings of Jayapalan to have included contacting the customer in the case of an event, as suggested by Martin because it would have provided a number of benefits.
	First since Jayapalan teaches regarding the contact center for an insurance agency (the assignee USAA is a well known insurance company), contacting customers who are driving (i.e. affected by the event and traffic as discussed in paragraph 188) and likely affected by the weather and traffic would reduce the chances that they would have an accident and have to file a claim.  This would reduce operating expenses for the insurance company (i.e. USAA in this case).


Regarding Claim 10, Jayapalan does not teach however Martin teaches
10. (Original) The method of claim 9, wherein the contacting is by at least one of phone, text message, or email, and 
Paragraph 286

    PNG
    media_image12.png
    141
    630
    media_image12.png
    Greyscale

See also paragraph 286 where it details that a person can be contact through their smart phone.
It would have been further obvious to have modified the combined teachings of Jayapalan and Martin to have further included communicating with a user’s smart phone (i.e. by phone/text) because it would have provided the benefit of ensuring customers were notified in a timely manner (since it is well understood in the art that users carry their smartphones with them because of the mobility advantages of being contacted and/or using their phone while on the go) thus for example, ensuring that if a customer 
Further, in combination with the above, Jayapalan suggests
comprises offering a gift, an award, or an incentive to each of the customers that are predicted to contact a contact center.
	As discussed above (see also column 11 line 10-12; column 13 line 29-3) Jayapalan teaches providing an offer based on the particular circumstances of the contact with the customer.
	It would have been obvious to one of ordinary skill in the art to have further modified the combined teachings of Jayapalan and Martin to have included making an offer upon contacting a customer because it would have provided the benefit of taking advantage of a sales opportunity.  When a customer is notified by their insurance company of an event (e.g. bad weather or adverse traffic), the resulting increase in customer satisfaction as a result of this service provides a timely opportunity for the insurance company to sell additional products/services.  Thus in addition to the benefits discussed in claim 9 above, there is the additional benefit of being able to increase revenue by providing an incentive (i.e. an ad or promotion.  (For example, if a person is driving their car and is benefited by the notification of bad traffic or bad weather ahead in their route, this would result in a sense of gratitude to their insurance company providing this service.  This would be a good opportunity for the insurance company to offer an incentive to the customer to purchase additional services, because the company helped the customer avoid an inconvenience and/or a dangerous situation with the notification).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 
    PNG
    media_image13.png
    703
    675
    media_image13.png
    Greyscale

	The following article discusses the connection between telephone calls to 311 service and weather (see page 5, 8)
	Correlational Analysis between Weather and 311 Service Request Volume
J Ponn, MS Fox - 2017 - eil.mie.utoronto.ca

	A Bayesian approach for modeling and analysis of call center arrivals
X Zhang - 2013 Winter Simulations Conference (WSC), 2013 - ieeexplore.ieee.org
	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan G. Sterrett whose telephone number is 571-272-6881.  The examiner can normally be reached on 10-6pm
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao (Rob) Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

6 May 2021



/JONATHAN G STERRETT/Primary Examiner, Art Unit 3623